Title: To Thomas Jefferson from John Page, 2 August 1803
From: Page, John
To: Jefferson, Thomas


          
            
              My dear Sir
            
            Richmond August 2d. 1803
          
          Your favor of the 26th. ultimo came to hand yesterday. Mrs. Page & myself are infinitely obliged to you for it, & will certainly tell you so viva Voce as soon as you shall have returned from the Journey you mention. 
          Within a Week after your return we hope to be with you. When you have finished your Business, I shall more freely indulge in the delightful Relaxation which you propose. 
          One line from you mentioning the day of your return to Monticello, will be answered by me fixing the day of my expected happiness in your company. 
          
          Late as it is, for I have been prevented from writing til late indeed, I can not conclude without congratulating you on the success & Brilliancy of your Negociations in France. 
          Accept my best Wishes, & Assureances of the highest respect & Esteem. 
          
            
              John Page
            
          
        